Confidential Materials omitted and filed separately with theSecurities and Exchange Commission. Double asterisks denote omissions. Exhibit 10.36 MASTER SERVICES AGREEMENT (MSA) (BPO, Professional IT and Engineering Services) THIS MSA is made by and between the following parties (each individually referred to as a “Party” and jointly as “the Parties”) and is effective as of: January 1, 2017 (the “Effective Date”). GENERAL ELECTRIC INTERNATIONAL, INC. (“GE”) a Delaware corporationwith the following principal business address: 41 Farnsworth St.
